        Case 5:20-mj-00048-JLT Document 7 Filed 12/07/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )      Case No: 5:20-MJ-00048 JLT
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    JASON LEE,                                )
                                                )
15                    Defendant.                )
                                                )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the
18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21           1.      Alekxia L. Torres is APPOINTED to represent the above defendant in this case
22   effective nunc pro tunc to December 3, 2020. This appointment shall remain in effect until
23   further order of this court.
24
     IT IS SO ORDERED.
25
26       Dated:     December 7, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27
28
